 1	 MCGREGOR W. SCOTT
    United States Attorney
 2	 SHEA J. KENNY
    Assistant United States Attorney
 3	 501 I Street, Suite 10-100
    Sacramento, CA 95814
 4	 Telephone: (916) 554-2700
    Facsimile: (916) 554-2900
 5	

 6	 Attorneys for Plaintiff
    United States of America
 7	

 8	
                                 IN THE UNITED STATES DISTRICT COURT
 9	
                                   EASTERN DISTRICT OF CALIFORNIA
10	

11	 UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00175 TLN
12	                               Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE AND EXCUDE TIME
13	                         v.                          UNDER THE SPEEDY TRIAL ACT
14	 YOVANNY ONTIVEROS,                                  DATE: October 4, 2018
                                                        TIME: 9:30 a.m.
15	                              Defendant.             COURT: Hon. Troy L. Nunley
16	

17	                                              STIPULATION

18	         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19	 through defendant’s counsel of record, hereby stipulate as follows:

20	         1.     By previous order, this matter was set for status on October 4, 2018.

21	         2.     By this stipulation, defendant now moves to continue the status conference until

22	 November 1, 2018, at 9:30 a.m., and to exclude time between October 4, 2018, and November 1, 2018,

23	 under Local Code T4.

24	         3.     The parties agree and stipulate, and request that the Court find the following:

25	                a)      The government has represented that the discovery associated with this case

26	         includes 188 pages of documents, including documents related to the defendant’s prior

27	         immigration proceedings and previous criminal cases. All of this discovery has been either

28	         produced directly to counsel and/or made available for inspection and copying.


      STIPULATION AND ORDER TO CONTINUE STATUS          1
      CONFERENCE AND EXCLUDE TIME
 1	                 b)     Counsel for defendant desires additional time to conduct investigation and

 2	         research related to the charges in light of recent case law affecting immigration proceedings, to

 3	         review discovery in this matter in light of the recent case law, to consult with his client, and to

 4	         discuss potential resolutions with his client.

 5	                 c)     Counsel for defendant believes that failure to grant the above-requested

 6	         continuance would deny him the reasonable time necessary for effective preparation, taking into

 7	         account the exercise of due diligence.

 8	                 d)     The government does not object to the continuance.

 9	                 e)     Based on the above-stated findings, the ends of justice served by continuing the

10	         case as requested outweigh the interest of the public and the defendant in a trial within the

11	         original date prescribed by the Speedy Trial Act.

12	                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13	         et seq., within which trial must commence, the time period of October 4, 2018 to November 1,

14	         2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15	         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16	         of the Court’s finding that the ends of justice served by taking such action outweigh the best

17	         interest of the public and the defendant in a speedy trial.

18	 / / /

19	 / / /

20	 / / /

21	 / / /

22	 / / /

23	 / / /

24	 / / /

25	 / / /

26	 / / /

27	 / / /

28	 / / /

       STIPULATION AND ORDER TO CONTINUE STATUS              2
       CONFERENCE AND EXCLUDE TIME
 1	         4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2	 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3	 must commence.

 4	         IT IS SO STIPULATED.

 5	
      Dated: October 2, 2018                                 MCGREGOR W. SCOTT
 6	                                                          United States Attorney
 7	
                                                             /s/ SHEA J. KENNY
 8	                                                          SHEA J. KENNY
                                                             Assistant United States Attorney
 9	

10	
      Dated: October 2, 2018                                 /s/ JEROME PRICE
11	                                                          JEROME PRICE
12	                                                          Counsel for Defendant
                                                             YOVANNY ONTIVEROS
13	

14	

15	                                        FINDINGS AND ORDER

16	

17	         IT IS SO FOUND AND ORDERED this 2nd day of October, 2018.

18	

19	

20	

21	                                                              Troy L. Nunley
                                                                 United States District Judge
22	

23	

24	

25	

26	

27	

28	

      STIPULATION AND ORDER TO CONTINUE STATUS           3
      CONFERENCE AND EXCLUDE TIME
